Citation Nr: 0614773	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 through 
March 1946 and from September 1950 through February 1952.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's widow is seeking entitlement to service 
connection for cause of death.  She maintains that the 
veteran's death was related to his military service.

Prior to his death, the veteran received VA benefits for his 
service-connected neurofibromatosis.  The veteran's death 
certificate notes the cause of death as a ruptured aortic 
aneurism.  The death certificate also notes that the veteran 
was admitted in the hospital immediately prior to his death.  
However, the record does not include the veteran's hospital 
records immediately preceding his death.  

A medical opinion as to whether the veteran's service-
connected neurofibromatosis caused or contributed to cause 
the veteran's death.  Therefore, the veteran's claim file 
should be submitted to an appropriate VA physician.

The Board notes that the RO supplied the veteran's widow of 
proper notice as to the evidence and information was 
necessary to establish a claim for non-service connected 
burial allowance.  However, the RO never informed the 
veteran's widow of what evidence and information was 
necessary to substantiate a claim for service connection for 
cause of death.  Therefore the requirements of the VCAA were 
not met in this case.  See Quartiuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.	The appellant should provide the name 
and address of the hospital in which 
the veteran was admitted immediately 
prior to his death.  After obtaining 
the necessary authorizations, the AMC 
should attempt to obtain copies of the 
veteran's treatment records.  If the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant of its inability 
to obtain the evidence and request the 
appellant to submit such evidence.  

2.	The AMC should provide the appellant with 
a VCAA notice of the information and 
evidence necessary to substantiate her 
claim for service connection for the 
cause of the veteran's death, including, 
notice of what evidence, if any, the 
claimant is expected to obtain and 
submit, and what evidence will be 
retrieved by VA, as well as notice that 
she should provide any evidence in her 
possession that pertains to the claim.  
See Quartiuccio v. Principi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  Notice of the type of evidence 
necessary to establish an effective date 
in the event that service connection is 
awarded should also be provided.  Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).

3.	Send the veteran's claims file to an 
appropriate VA examination.  The 
physician should offer an opinion as to 
whether the veteran's service-connected 
neurofibromatosis caused or contributed 
to cause the veteran's death.  The 
physician should be informed that the 
cause of death as listed on the death 
certificate is ruptured aortic aneurysm.  
A complete rationale should be provided 
for all opinions given.  The opinion(s) 
should be based on a complete review of 
the claims file.

4.	If the determination is adverse to the 
claimant, both her and her representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





